Citation Nr: 0813982	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether unreimbursed medical expenses were properly counted 
for the calendar year 2005, for determining countable income 
for pension purposes.

[Issues involving entitlement to claims for compensation 
under 38 U.S.C.A. § 1151 for disabilities claimed to have 
been incurred due to a VA hospitalization from July 29, 1991, 
to August 6, 1991, are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 award action of the 
Pension Maintenance Center (PMC) of the St. Paul regional 
office (RO).  In February 2008, the appellant appeared at the 
Muskogee, Oklahoma, RO for a videoconference hearing held 
before the undersigned.  As this issue involves countable 
income for pension purposes, a separate decision will be 
entered for the issues involving entitlement to compensation 
under 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal as to this issue was processed by the St. Paul 
PMC, and copies of documents pertaining to the appeal were 
incorporated in the claims file before the file was forwarded 
to the Board prior to the veteran's Board videoconference 
hearing.  However, the documents in the claims file do not 
include any of the relevant evidence cited in the statement 
of the case, except the notice of disagreement.  In 
particular, the medical expense form and SSA inquiry response 
are not included.  Decisions of the Board must be based on 
review of the entire record.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 19.7(a) (2007).  Thus, the Board cannot 
enter an appellate decision without reviewing the evidence 
relied upon by the RO for its decision.  The statement of the 
case, alone, does not constitute the entire evidentiary 
record.  See 38 U.S.C.A. § 7105(d)(4) (West 2002) (claimant 
may not be presumed to agree with any statement of fact 
contained in the statement of the case to which the claimant 
does not specifically express agreement).  

In addition, the veteran must be informed of the type of 
unreimbursed medical expenses that can be used to reduce 
countable income, including insurance premiums, if any (the 
evidence shows treatment by private doctors), and over-the-
counter medication and equipment used to treat medical 
conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran ensure that 
all of his unreimbursed medical expenses 
paid during 2005 were reported to VA.  
Tell him to be sure that he includes 
insurance premiums, including Medicare 
deductions, if any, as well as over-the-
counter medication and equipment used to 
treat medical conditions.

2.  Obtain the veteran's pension file from 
the St. Paul PMC, or, at a minimum, copies 
of all evidence considered in, or 
potentially relevant to, the veteran's 
appeal as to the issue of whether 
unreimbursed medical expenses were 
properly counted for the calendar year 
2005, including all evidence, adjudicative 
actions, and notifications cited in the 
statement of the case.  

3.  If the veteran provides additional 
information relevant to medical expenses 
paid during 2005, readjudicate the claim, 
and furnish a supplemental statement of 
the case to the veteran and his 
representative, before returning the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



